Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BY AND AMONG

Q-GT (V) INVESTMENT PARTNERS, LLC,

FORUM ENERGY TECHNOLOGIES, INC.

AND

SOLELY FOR PURPOSES OF SECTIONS 6.3, 6.10, 6.11 AND 6.12

GLOBAL TUBING, LLC

AUGUST 25, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND GENERAL      1  

1.1

  Definitions      1  

1.2

  Construction      7  

1.3

  References      7  

1.4

  Headings      8   ARTICLE 2 PURCHASE AND SALE OF THE PURCHASED INTERESTS     
8  

2.1

  Purchase and Sale of the Purchased Interests      8  

2.2

  The Closing      8  

2.3

  Deliveries at the Closing      8  

2.4

  Allocation of Consideration      9  

2.5

  Withholding      10   ARTICLE 3 THE CLOSING      10  

3.1

  Conditions to each Party’s Closing Obligations      10  

3.2

  Conditions to the Closing Obligations of Buyer      11  

3.3

  Conditions to the Closing Obligations of Seller      11   ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER      12  

4.1

  Due Organization, Good Standing and Power      12  

4.2

  Authorization and Validity of Agreements      12  

4.3

  Lack of Conflicts      12  

4.4

  No Consents      13  

4.5

  No Brokers      13  

4.6

  Securities Matters      13  

4.7

  Valid Issuance      13  

4.8

  Public Disclosure; Financial Statements      13  

4.9

  Listing      15  

4.10

  Absence of Certain Changes      15  

4.11

  Compliance with Laws      15   ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF
SELLER      15  

5.1

  Due Organization, Good Standing and Power      15  

5.2

  Authorization and Validity of Agreements      15  

5.3

  Ownership of the Seller Interests      16  

5.4

  Lack of Conflicts      16  

5.5

  No Consents      16  

5.6

  Certain Fees      16  

5.7

  Securities Matters      17   ARTICLE 6 COVENANTS      17  

6.1

  Cooperation and Reasonable Efforts      17  

6.2

  Use of Intellectual Property      18  

6.3

  Management Owners and MIU Holders      18  

6.4

  Confidentiality      19  

 

i



--------------------------------------------------------------------------------

6.5

  Publicity      19  

6.6

  Expenses      19  

6.7

  Access to Records      19  

6.8

  Taxes      20  

6.9

  Further Assurances      20  

6.10

  Release      20  

6.11

  Indemnification      22  

6.12

  Credit Agreement      23  

ARTICLE 7 TERMINATION, AMENDMENT, WAIVER AND MODIFICATION

     23  

7.1

  Termination      23  

7.2

  Effect of Termination      23  

7.3

  Amendment      24  

7.4

  Extension/Waiver      24  

ARTICLE 8 GENERAL PROVISIONS

     24  

8.1

  Survival      24  

8.2

  Governing Law      24  

8.3

  Specific Performance      25  

8.4

  Assignment      25  

8.5

  Counterparts      25  

8.6

  Notices      25  

8.7

  Time of the Essence      27  

8.8

  Entire Agreement; Conflicts      27  

8.9

  Severability      27  

8.10

  No Strict Construction      28  

8.11

  Jurisdiction; Consent to Service of Process; Waiver      28  

8.12

  Liquidity Agreement      29  

Exhibits

 

A:

   Form of Assignment of Membership Interests

B:

   Form of Registration Rights Agreement

C:

   Form of Drag Notice

Schedule

 

6.3:

   Aggregate Purchase Price Determination

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (as it may be supplemented or amended in
accordance with the provisions hereof, this “Agreement”), dated as of August 25,
2017, is by and among Q-GT (V) Investment Partners, LLC, a Delaware limited
liability company (“Seller”), Forum Energy Technologies, Inc., a Delaware
corporation (“Buyer”), and solely for purposes of Sections 6.3, 6.10, 6.11 and
6.12, Global Tubing, LLC, a Delaware limited liability company (the “Company”).
The Company (as applicable), Seller and Buyer may be referred to herein
individually as a “Party,” and collectively as the “Parties.”

RECITALS

WHEREAS, (a) Seller owns Equity Interests in the Company representing an Initial
Sharing Ratio (as defined in the LLCA) of 48.168404% (without giving effect to
MIU Dilution (as defined in the LLCA)) (the “Seller Interests”); (b) Buyer or
one of its wholly-owned subsidiaries owns Equity Interests in the Company
representing an Initial Sharing Ratio (as defined in the LLCA) of 48.168404%
(without giving effect to MIU Dilution (as defined in the LLCA)) (the “Buyer
Interests”); (c) the Management Owners collectively own Equity Interests in the
Company representing an Initial Sharing Ratio (as defined in the LLCA) of
3.663192% (without giving effect to MIU Dilution (as defined in the LLCA)) (the
“Management Interests”); and (d) the MIU Holders collectively own the issued and
outstanding Management Incentive Units of the Company and have the right to
receive distributions in respect of the authorized but unissued Management
Incentive Units, as determined by the Board of Directors of the Company,
pursuant to the LLCA (collectively, the “MIU Interests”);

WHEREAS, the Seller Interests, the Buyer Interests, the Management Interests and
the MIU Interests collectively represent all of the Equity Interests in the
Company (the “Membership Interests”); and

WHEREAS, Buyer desires to purchase and acquire the Seller Interests, the
Management Interests and the MIU Interests (collectively, the “Purchased
Interests”); Seller desires to sell, transfer and convey the Seller Interests to
the Buyer; and Buyer and Seller desire to require the Management Owners and the
MIU Holders to sell the Management Interests and the MIU Interests,
respectively, to Buyer pursuant to Section 9.2 of the LLCA (the “Drag Sale”) in
accordance with the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
Parties set forth herein and upon the terms and subject to the conditions set
forth herein, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS AND GENERAL

1.1 Definitions. The capitalized terms defined in this Section 1.1, whenever
used in this Agreement, shall have the following meanings for all purposes of
this Agreement:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with

 

1



--------------------------------------------------------------------------------

the Person in question. For purposes of this definition, “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities or general partnership or managing member interests, by contract or
otherwise. Without limiting the generality of the foregoing, a Person shall be
deemed to control any other Person in which it owns, directly or indirectly, a
majority of the ownership interests. For purposes of this Agreement, the Company
shall be deemed to not be an Affiliate of either Buyer or Seller.

“Agreement” has the meaning given such term in the preamble to this Agreement.

“Allocation” has the meaning given such term in Section 2.4.

“Antitrust Approvals” means that the waiting period (and any extension thereof)
applicable to the transactions contemplated by this Agreement under the HSR Act
shall have expired or been earlier terminated.

“Antitrust Authority” has the meaning given to such term in Section 6.1.

“Antitrust Laws” means the Sherman Antitrust Act, as amended, the Clayton
Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade Commission
Act, as amended, and all other Applicable Laws issued by a Governmental
Authority that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition.

“Applicable Law” means any applicable law (including common law), statute or
ordinance of any nation or state, including the United States, and any political
subdivision thereof, including any of the United States, any regulation, policy,
protocol, proclamation or executive order promulgated by any Governmental
Authority, any rule or regulation of any self-regulatory organization such as a
securities exchange, or any applicable order of any court or other Governmental
Authority having the effect of law in any such jurisdiction. For the avoidance
of doubt, any references herein to “any Applicable Law” shall, as indicated by
this definition, be deemed to refer only to such Applicable Law as is applicable
in the circumstances.

“Assignment of Membership Interests” means that certain Assignment of Membership
Interests to be entered into by Seller and Buyer effective as of the Closing
Date, substantially in the form attached hereto as Exhibit A.

“Business” means the design, manufacture and sale of carbon steel coiled tubing
and coiled line pipe products and certain services related to such design,
manufacture and sale for the downhole oil and gas industry, as conducted by the
Company between the date of its formation and the Closing Date.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are authorized or required by Applicable Law to be
closed.

“Buyer” has the meaning given such term in the preamble to this Agreement.

“Buyer Interests” has the meaning given such term in the recitals to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Buyer Releasors” has the meaning given such term in Section 6.10(b).

“Buyer Reports” has the meaning given such term in Section 4.8(a).

“Cash Consideration” has the meaning given such term in Section 2.1(b)(ii).

“Charter Documents” means, with respect to any entity, (a) the articles or
certificate of formation, incorporation or organization (or the equivalent
organizational documents) of that entity, (b) the bylaws, limited liability
company agreement or regulations or partnership agreements (or the equivalent
governing documents) of that entity and (c) each document setting forth the
designation, amount and relative rights, limitations and preferences of any
class or series of equity ownership in that entity or any rights in respect of
that entity’s equity ownership interests.

“Claim” means any claim, demand, suit, action, investigation, proceeding,
governmental action or cause of action of any kind or character (in each case,
whether civil, criminal, investigative or administrative), known or unknown,
under any theory, including those based on theories of contract, tort, statutory
liability, strict liability, employer liability, premises liability, products
liability or breach of warranty.

“Closing” has the meaning given such term in Section 2.2.

“Closing Date” has the meaning given such term in Section 2.2.

“Commission” means the Unites States Securities and Exchange Commission.

“Company” has the meaning given such term in the preamble to this Agreement.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of December 16, 2014, by and among the Company, as Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Lender and
Swing Line Lender, and the Lenders named therein.

“DOJ” means the Department of Justice of the United States.

“Drag Notice” has the meaning given such term in Section 6.3.

“Drag Sale” has the meaning given such term in the recitals to this Agreement.

“Drag Subject Interests” has the meaning given such term in Section 6.3.

“Equity Interests” means capital stock, partnership or limited liability company
membership interests or units (whether general, limited or incentive), other
equity interests, and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing entity. Equity Interests shall also
include subscriptions, calls, warrants, options or commitments of any kind or
character relating to, or entitling any Person to acquire, any Equity Interests
and securities convertible into or exercisable or exchangeable for Equity
Interests.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Registration Rights Agreement” means the Registration Rights Agreement
attached as Exhibit B to that certain Amended and Restated Stockholders
Agreement, dated as of August 2, 2010, by and among the Company and the persons
listed as “Stockholders” on the signature pages to the Stockholders Agreement
(as such Registration Rights Agreement has been amended).

“FTC” means the Federal Trade Commission of the United States.

“GAAP” means generally accepted United States accounting principles, applied on
a consistent basis.

“Governmental Approval” means any permit, license, franchise, approval, consent,
waiver, certification, qualification or other authorization issued, granted,
given or otherwise made available or the expiration or termination of any
applicable waiting period by or under the authority of any Governmental
Authority or pursuant to any Applicable Law.

“Governmental Authority” means any federal, state, local, supranational or
foreign government or any provincial, departmental or other political
subdivision thereof, or any entity, body or authority exercising executive,
legislative, judicial, regulatory, administrative or other governmental
functions, including any court, department, commission, board, bureau, agency,
instrumentality or administrative body.

“GT Companies” means the Company and its wholly owned subsidiary, GT Coiled
Tubing of Canada ULC, an unlimited liability company formed under the Business
Corporations Act (Alberta), collectively.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Independent Accountant” has the meaning given such term in Section 2.4.

“Intellectual Property” means any and all rights existing now or in the future
under patent law, copyright law, industrial design rights law, moral rights law,
database protection law, trade secret law, trademark law, unfair competition
law, publicity rights law, privacy rights law, licenses and other conveyances
and any and all similar proprietary rights, and any and all applications,
registrations, renewals, extensions and restorations thereof, all rights to file
applications anywhere in the world claiming priority or otherwise based on the
foregoing, now or hereafter in force and effect, whether worldwide or in
individual countries or regions, that is owned or licensed by the Company or a
subsidiary of the Company.

“Lien” means, with respect to any property or other asset of any Person (or any
revenues, income or profits of that Person therefrom) (in each case whether the
same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise), (a) any mortgage, lien, security interest, pledge,
attachment, levy or other charge or encumbrance of any kind thereupon or in
respect thereof or (b) any other arrangement under which the same is

 

4



--------------------------------------------------------------------------------

transferred, sequestered or otherwise identified with the intention of
subjecting the same to, or making the same available for, the payment or
performance of any liability in priority to the payment of the ordinary,
unsecured creditors of that Person. For purposes of this Agreement, a Person
will be deemed to own subject to a Lien any asset that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease, synthetic lease or other title retention agreement
relating to that asset.

“Liquidity Agreement” means that certain Liquidity Event and Indemnity
Agreement, dated as of July 1, 2013, by and among the Company, Seller, Quantum
Energy Partners V, LP, a Delaware limited partnership, Buyer, Arc Global Tubing,
L.P., a Delaware limited partnership, Arc Global Tubing, LLC, a Delaware limited
liability company, and Forum US, Inc., a Delaware corporation.

“LLCA” means the Amended and Restated Limited Liability Company Agreement of the
Company, dated July 1, 2013.

“Management Incentive Units” has the meaning given such term in the LLCA.

“Management Interests” has the meaning given such term in the recitals to this
Agreement.

“Management Owners” means the holders of Capital Interests (as defined in the
LLCA) other than Buyer and Seller, collectively, and “Management Owner” means
each of them, individually.

“Material Adverse Effect” with respect to any Person means (a) a material
adverse effect on or material adverse change in the business, assets,
liabilities, financial condition or results of operations of such Person and its
subsidiaries, taken as a whole, other than any effect or change relating to or
resulting from (i) changes or conditions affecting the economy or financial
markets in general, including changes in interest or exchange rates,
(ii) changes or conditions affecting other Persons in the industries in which
the Person operates in general, including changes in or changes, effects, events
or occurrences generally affecting the prices of oil, natural gas or natural gas
liquids, (iii) the announcement of the existence of, or compliance with, or
taking any action required by this Agreement or the transactions contemplated
hereby, (iv) the taking of any action by such Person with the written consent of
the other Parties, (v) any natural disasters, outbreak or escalation of
hostilities, acts of war (whether or not declared) or terrorism, (vi) changes in
Applicable Law or in GAAP or other accounting standards, (vii) any change in
such Person’s credit ratings, (viii) any decline in the market price, or change
in trading volume, of the capital stock of such Person or (ix) any failure to
meet any internal or public projections, forecasts, guidance, estimates,
milestones, budgets or internal or published financial or operating predications
of revenue, earnings, cash flow or cash position (it being understood that the
exceptions in clauses (vii), (viii) and (ix) shall not prevent or otherwise
affect a determination that the underlying cause of any such change, decline or
failure referred to therein (if not otherwise falling within any of the
exceptions provided by clause (a) hereof) is a Material Adverse Effect);
provided that, in the case of clauses (i), (ii), (v) and (vi), to the extent the
impact on the Person in question and its subsidiaries, taken as a whole, is
disproportionate to the impact on other similarly situated entities, the
incrementally disproportionate impact or impacts may be

 

5



--------------------------------------------------------------------------------

taken into account in determining whether there has been, or would reasonably be
expected to be, a Material Adverse Effect or (b) a material adverse effect on or
material adverse change in the ability of the Person to consummate the
transactions contemplated herein.

“Membership Interests” has the meaning given such term in the recitals to this
Agreement.

“MIU Holders” means the holders of Management Incentive Interests (as defined in
the LLCA), collectively, and “MIU Holder” means each of them, individually.

“MIU Interests” has the meaning given such term in the recitals to this
Agreement.

“NYSE” means the New York Stock Exchange.

“Party” or “Parties” has the meaning given such term in the preamble to this
Agreement.

“Person” means any corporation, limited liability company, individual, joint
stock company, joint venture, partnership, trust, unincorporated association,
Governmental Authority or other entity.

“Proceeding” means any action, case, lawsuit, arbitration, mediation,
investigation, hearing, audit, examination or other proceeding (including
regulatory or administrative proceedings) at law or in equity, commenced,
brought, conducted or heard by or before, any Governmental Authority, or any
mediator, arbitrator or board of arbitration.

“PSA” has the meaning given such term in Section 6.3.

“Purchased Interests” has the meaning given such term in the recitals to this
Agreement.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, to be entered into effective as of the Closing Date, substantially in
the form attached hereto as Exhibit B.

“Released Matters” has the meaning given such term in Section 6.10(a).

“Released Party” has the meaning given such term in Section 6.10(b).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller” has the meaning given such term in the preamble to this Agreement.

“Seller Indemnitees” has the meaning given such term in Section 6.11(a).

“Seller Interests” has the meaning given such term in the recitals to this
Agreement.

“Seller Released Matters” has the meaning given such term in Section 6.10(b).

“Seller Released Party” has the meaning given such term in Section 6.10(b).

 

6



--------------------------------------------------------------------------------

“Seller Releasors” has the meaning given such term in Section 6.10(b).

“Stock Consideration” means 10,000,000 newly issued shares of common stock of
Buyer, par value $0.01.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement or similar statement relating to Taxes,
including any schedule or attachment thereto and any related or supporting
information.

“Taxes” means (a) all United States federal, state, provincial, local or foreign
income, profits, accumulated earnings, personal holding company, estimated,
gross receipts, windfall profits, sales, use, transfer, value added, severance,
franchise, capital gains, capital stock, withholding, ad valorem, employment,
unemployment, workers’ compensation, occupation, occupancy, production, social
security, disability, wage, payroll, stamp, registration, premium, goods and
services, real property, personal property, intangible property, excise, general
excise, alternative or add-on minimum, customs or environmental taxes, or any
other taxes, together with any interest, fines, penalties or additions to tax
attributable to or imposed with respect thereto, whether or not disputed; and
(b) any liability to any Governmental Authority for the payment of any item
described in clause (a) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period, including any affiliated
group within the meaning of Section 1504 of the Code electing to file
consolidated federal income Tax Returns and any similar state, local or foreign
law.

“Third Person” means (a) any Person other than a Party or its Affiliates or the
GT Companies and (b) any Governmental Authority.

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and the Assignment of Membership Interests.

“Transfer Taxes” means any and all transfer, documentary, sales, use, goods and
services, stamp, gross receipts, excise, recording, value added, registration
and other similar Taxes and all conveyance fees, recording fees and other
similar charges (for the avoidance of doubt, Transfer Taxes does not include
income Taxes) incurred in connection with the consummation of the transactions
contemplated by this Agreement.

1.2 Construction. Words used in this Agreement, regardless of the number or
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context shall require.

1.3 References. As used in this Agreement, unless expressly stated otherwise,
references to (a) “include” or “including” mean “including, without limitation,”
and (b) “days” means calendar days unless otherwise indicated. Unless otherwise
specified, all references in this Agreement to Articles, Sections, Schedules and
Exhibits are deemed references to the corresponding Articles, Sections,
Schedules and Exhibits in, to and of this Agreement, each of such Schedules and
Exhibits being made a part hereof for all purposes.

 

7



--------------------------------------------------------------------------------

1.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE 2

PURCHASE AND SALE OF THE PURCHASED INTERESTS

2.1 Purchase and Sale of the Purchased Interests.

(a) Subject to and in accordance with the terms of this Agreement, Seller agrees
to sell, assign, transfer, convey and deliver the Seller Interests to Buyer, and
Buyer agrees to purchase and accept the Seller Interests from Seller, free and
clear of all Liens.

(b) At the Closing, subject to and in accordance with the terms of this
Agreement, Buyer shall pay to Seller:

(i) the Stock Consideration; and

(ii) $27,500,000 to be paid in immediately available funds (the “Cash
Consideration”) to an account designated in writing by Seller no later than two
Business Days prior to the Closing.

2.2 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Baker Botts L.L.P., 910
Louisiana Street, Houston, Texas 77002, or at such other place as Buyer and
Seller may mutually agree, at 10:00 a.m. at the site of the Closing on the
second Business Day after the satisfaction or waiver of the conditions contained
in Article 3 (other than such conditions as may, by their terms, only be
satisfied at the Closing or on the Closing Date, but subject to the fulfillment
or waiver of those conditions), or on such other date as Seller and Buyer may
mutually agree (the “Closing Date”).

2.3 Deliveries at the Closing.

(a) At the Closing, Seller shall deliver to Buyer:

(i) an officers’ certificate, duly executed on behalf of Seller and dated as of
the Closing Date, stating that each condition specified in Section 3.2(a) and
Section 3.2(b) has been satisfied in all respects;

 

8



--------------------------------------------------------------------------------

(ii) the Registration Rights Agreement duly executed on behalf of Seller;

(iii) properly completed and duly executed certificates of non-foreign status
with respect to Seller (or, if Seller is a disregarded entity for U.S. federal
income tax purposes, Seller’s regarded owner) meeting the requirements of
Treasury Regulations Section 1.1445-2(b)(2) and dated as of the Closing Date;
and

(iv) the Assignment of Membership Interests duly executed on behalf of the
Seller.

(b) At the Closing, Buyer shall deliver to Seller:

(i) the Stock Consideration;

(ii) the Cash Consideration to be paid by wire transfer of immediately available
funds to an account indicated in writing by Seller at least 2 Business Days
prior to the Closing;

(iii) an officers’ certificate, duly executed on behalf of Buyer and dated as of
the Closing Date, stating that each condition specified in Section 3.3(a) and
Section 3.3(b) has been satisfied in all respects;

(iv) the Registration Rights Agreement duly executed on behalf of Buyer; and

(v) the Assignment of Membership Interests duly executed on behalf of Buyer (or
an Affiliate of Buyer).

2.4 Allocation of Consideration. If the purchase of the Management Interests and
the MIU Interests are consummated on the Closing Date, Buyer and Seller agree to
treat the sale of the Seller Interests pursuant to this Agreement as a
transaction described in Situation 1 of Rev. Rul. 99-6, 199-1 C.B. 432 (i.e., as
a sale of the Seller Interests by Seller and an acquisition of assets by Buyer)
for U.S. federal and applicable state and local income tax purposes, unless
otherwise required by a change in Law after the date hereof, a closing agreement
with an applicable Tax authority or a final non-appealable judgment of a court
of competent jurisdiction. If the purchase of the Management Interests and the
MIU Interests are consummated on the Closing Date, within 60 days after the
Closing Date, Buyer shall prepare and deliver to Seller a draft of a statement
setting forth a proposed allocation (the “Allocation”) of the Cash Consideration
and the Stock Consideration (as well as liabilities assumed or deemed assumed
for U.S. federal income tax purposes, to the extent relevant) among Seller’s
share of the assets of the Company in a manner consistent with Section 1060 of
the Code, together with reasonable supporting information and calculations.
Seller shall inform Buyer in writing within 45 days after the receipt of such
draft of any objection by Seller to the Allocation. To the extent that any such
objection is received, Buyer and Seller shall attempt in good faith to resolve
any disputes within 15 days following the receipt of such objection. If Buyer
and Seller are unable to reach such agreement within 15 days after receipt by
Buyer of such notice, Seller and Buyer shall jointly

 

9



--------------------------------------------------------------------------------

select and retain a nationally recognized accounting firm that is not the
auditor or independent accounting firm of any of the Parties (the “Independent
Accountant”) to resolve the disputed items. Any determination by the Independent
Accountant shall be final. The Independent Accountant shall resolve any disputed
items within 15 days after having the item referred to it pursuant to such
procedures as it may require. The costs, fees and expenses of the Independent
Accountant shall be borne equally by Buyer and Seller. The Allocation (as
determined by agreement of the Parties or by the Independent Accountant, as the
case may be) shall be binding on the Parties, who shall file all Tax Returns in
a manner consistent with the Allocation unless otherwise required by a change in
Applicable Law occurring after the date of the final determination of the
Allocation, a closing agreement with an applicable Tax authority or a final
non-appealable judgment of a court of competent jurisdiction. If the purchase of
the Management Interests and the MIU Interests are not consummated on the
Closing Date, the Parties agree to use the mechanics set forth above to
determine the value of the Company’s assets for purposes of applying Sections
743 and 751 of the Code.

2.5 Withholding. Buyer shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement to
Seller such amounts as may be required to be deducted or withheld therefrom
under Applicable Law; provided that Buyer shall notify Seller of its
determination to withhold prior to Closing and the Parties shall cooperate in
good faith to minimize to the extent permissible under Applicable Law the amount
of any such deduction or withholding, including by providing any certificates or
forms that are reasonably requested to establish an exemption from (or reduction
in) any deduction or withholding. To the extent such amounts are so deducted or
withheld and paid over to the relevant Governmental Authority, such amounts
shall be treated for all purposes under this Agreement as having been paid to
the Person to whom such amounts would otherwise have been paid.

ARTICLE 3

THE CLOSING

3.1 Conditions to each Party’s Closing Obligations. The respective obligations
of each Party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or waiver (to the extent permitted by
Applicable Law) at or prior to the Closing Date of the following conditions:

(a) any waiting period applicable to the transactions contemplated hereby under
the HSR Act shall have been terminated or shall have expired; and

(b) no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction that restrains, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents shall be effective as of the
Closing.

 

10



--------------------------------------------------------------------------------

3.2 Conditions to the Closing Obligations of Buyer. The applicable obligations
of Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment (or waiver by Buyer, to the extent permitted by
Applicable Law), at or prior to the Closing Date, of the following additional
conditions:

(a) Seller shall have performed in all material respects its obligations under
this Agreement required to be performed by it;

(b) the representations and warranties of Seller set forth in this Agreement
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects at and as of the Closing Date as if
made at and as of the Closing Date, except as affected by transactions
contemplated or permitted by this Agreement;

(c) since the date of this Agreement, there shall not have been a Material
Adverse Effect with respect to the Company; and

(d) Seller shall have delivered, or shall stand ready to deliver, the closing
deliveries set forth in Section 2.3(a).

3.3 Conditions to the Closing Obligations of Seller. The applicable obligations
of Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment (or waiver by Seller, to the extent permitted by
Applicable Law), at or prior to the Closing Date, of the following additional
conditions:

(a) Buyer shall have performed in all material respects its obligations under
this Agreement required to be performed by it;

(b) the representations and warranties of Buyer set forth in this Agreement
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects at and as of the Closing Date as if
made at and as of the Closing Date, except as affected by transactions
contemplated or permitted by this Agreement;

(c) Buyer shall have delivered, or shall stand ready to deliver, the closing
deliveries set forth in Section 2.3(b);

(d) since the date of this Agreement, there shall not have been a Material
Adverse Effect with respect to Buyer;

(e) all consents or waivers under, or amendments to, the Existing Registration
Rights Agreement necessary to give effect to the terms of the Registration
Rights Agreement shall have been obtained, granted or executed, as applicable,
and be in full force and effect; and

(f) the Stock Consideration to be issued to Seller shall have been approved for
listing on the NYSE, subject only to official notice of issuance thereof.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, as of the date of this Agreement, that
the following are true and correct:

4.1 Due Organization, Good Standing and Power. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. Buyer is duly authorized, qualified or licensed to do business as a
foreign corporation or other organization in good standing in each of the
jurisdictions in which it is required to be so authorized, qualified or
licensed, except where the failure to be so qualified would not have a material
adverse effect on the ability of Buyer to perform its obligations under this
Agreement or to consummate the transactions contemplated herein. Buyer has all
requisite corporate power and authority under Applicable Law and its Charter
Documents to enter into this Agreement and the other Transaction Documents to
which it is or will be a party and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.

4.2 Authorization and Validity of Agreements. The execution and delivery by
Buyer of this Agreement and the execution and delivery of any other Transaction
Documents to which Buyer or any of its Affiliates is or will be a party, and the
consummation by Buyer or any such Affiliate of Buyer of the transactions
contemplated hereby and thereby have been duly authorized and approved by all
necessary corporate and other action on the part of Buyer and such Affiliate of
Buyer. This Agreement has been duly executed and delivered by Buyer and
constitutes the valid and legally binding obligation of Buyer, enforceable
against it in accordance with its terms, except as such enforceability may be
(a) limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(b) subject to general principles of equity (regardless of whether that
enforceability is considered in a proceeding in equity or at law). At the
Closing, each other Transaction Document to which Buyer or any of its Affiliates
is a party shall be a valid and legally binding obligation of Buyer or such
Affiliate, in each case enforceable against Buyer or such Affiliates of Buyer in
accordance with its terms, except as such enforceability may be (i) limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and (ii) subject
to general principles of equity (regardless of whether that enforceability is
considered in a proceeding in equity or at law).

4.3 Lack of Conflicts. Neither the execution and delivery by Buyer of this
Agreement, nor the execution and delivery by Buyer or any of its Affiliates of
any other Transaction Document to which Buyer or any of its Affiliates is or
will be a party, nor the consummation by Buyer or such Affiliate of Buyer of the
transactions contemplated hereby and thereby, does or will (a) conflict with, or
result in the breach of any provision of, the Charter Documents of Buyer or such
Affiliate of Buyer or any loan or credit agreement, note, bond, mortgage,
indenture, lease or other

 

12



--------------------------------------------------------------------------------

agreement, permit, franchise or license to which Buyer or any such Affiliate is
a party or by which Buyer or any such Affiliate (or their respective properties
or assets) are bound or (b) violate any Applicable Law or any permit, order,
award, injunction, decree or judgment of any Governmental Authority applicable
to or binding upon Buyer or such Affiliate of Buyer or to which any of its
properties or assets are subject.

4.4 No Consents. No Governmental Approvals or consents of any Third Person are
required for the execution and delivery by Buyer of this Agreement or Buyer or
any of its Affiliates of the other Transaction Documents to which Buyer or such
Affiliate of Buyer is or will be a party or the consummation of the transactions
contemplated hereby or thereby, except for Antitrust Approvals or as have
already been obtained.

4.5 No Brokers. Neither Buyer nor any of its Affiliates nor any of their
respective officers, directors or employees, on behalf of Buyer or such
Affiliates, has employed any broker or finder or incurred any other liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated hereby.

4.6 Securities Matters. Buyer is an accredited investor as defined in Regulation
D under the Securities Act. Buyer is acquiring the Purchased Interests for its
own account for investment and not with a view to, or for sale or other
disposition in connection with, any distribution of all or any part thereof,
except in compliance with Applicable Laws, nor with any present intention of
distributing or selling any of the Purchased Interests.

4.7 Valid Issuance. The Stock Consideration has been duly authorized, and when
issued and delivered by Buyer as provided in this Agreement, the Stock
Consideration will be validly issued, fully paid and non-assessable and not
subject to preemptive rights.

4.8 Public Disclosure; Financial Statements. (a) Buyer has timely filed or
furnished all registration statements, prospectuses, reports, schedules, forms,
statements and other documents (including exhibits and any amendments thereto)
required to be so filed or furnished by it with the Commission since January 1,
2015 (collectively, the “Buyer Reports”). As of their respective dates (or, if
amended, as of the date of such amendment), the Buyer Reports complied in all
material respects with the applicable requirements of the Exchange Act, the
Securities Act and the rules and regulations thereunder and complied in all
material respects with applicable accounting standards. As of their respective
dates (or, if amended, as of the date of such amendment), the Buyer Reports did
not contain any

 

13



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

(b) Each of the consolidated balance sheets included in or incorporated by
reference into the Buyer Reports (including the related notes and schedules)
fairly presents, in all material respects, the consolidated financial position
of Buyer and its subsidiaries as of its date, and each of the consolidated
statements of operations, cash flows and changes in stockholders’ equity
included in or incorporated by reference into the Buyer Reports (including any
related notes and schedules) complied in all material respects, when filed or if
amended prior to the date of this Agreement, as of the date of such amendment,
with the rules and regulations of the Commission with respect thereto and fairly
presents, in all material respects, the results of operations, cash flows or
changes in stockholders’ equity, as the case may be, of Buyer and its
subsidiaries for the periods set forth therein (subject, in the case of
unaudited statements, to (i) such exceptions as may be permitted by Form 10-Q of
the Commission and (ii) normal year-end audit adjustments which have not been
and are not expected to be material), in each case in accordance with GAAP
consistently applied during the periods involved.

(c) Buyer keeps books, records, and accounts and has devised and maintains a
system of internal controls, in each case as required pursuant to
Section 13(b)(2) under the Exchange Act. Buyer has established and maintains
disclosure controls and procedures and internal control over financial reporting
(as such terms are defined in paragraphs (e) and (f), respectively, of Rule
13a-15 under the Exchange Act) as required by Rule 13a-15 under the Exchange Act
and the applicable listing standards of NYSE. Such disclosure controls and
procedures are reasonably designed to ensure that all material information
required to be disclosed by Buyer in the reports that it files under the
Exchange Act are recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the Commission, and that all such
material information is accumulated and communicated to its management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications required pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated thereunder.

(d) There are no liabilities or obligations of Buyer or any of its subsidiaries
(whether accrued, absolute, contingent or otherwise and whether or not required
to be disclosed) that would be required to be reflected on, or reserved against
in, a balance sheet of Buyer or in the notes thereto prepared in accordance with
GAAP, other than liabilities or obligations to the extent (i) (A) reflected or
reserved against on the consolidated balance sheet of Buyer or (B) readily
apparent in the notes thereto, in each case included in Buyer’s quarterly report
on Form 10-Q for the quarter ended June 30, 2017, (ii) incurred in the ordinary
course of business since June 30, 2016 or (iii) such liabilities or obligations
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect with respect to Buyer.

 

14



--------------------------------------------------------------------------------

4.9 Listing. The issued and outstanding shares of Buyer Common Stock are
registered pursuant to Section 12(b) of the Exchange Act and are listed for
trading on the NYSE under the symbol “FET”. There is no suit, action, proceeding
or investigation pending or, to the knowledge of Buyer, threatened against Buyer
by the NYSE or the Commission with respect to any intention by such entity to
deregister the Buyer Common Stock or prohibit or terminate the listing of Buyer
Common Stock on the NYSE. Buyer has taken no action that is designed to
terminate the registration of Buyer Common Stock under the Exchange Act.

4.10 Absence of Certain Changes. Since December 31, 2016, there has not been any
Material Adverse Effect with respect to Buyer or any event, occurrence, change,
discovery or development of a state of circumstances or facts which would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect with respect to Buyer.

4.11 Compliance with Laws. Each of Buyer and its subsidiaries (i) is, and has
been for the previous three years, in compliance with all Applicable Laws and
(ii) to the knowledge of Buyer, has not received notice from any Governmental
Authority that it is not in compliance with any Applicable Law, in each case
except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect with respect to Buyer.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer, as of the date of this Agreement, that
the following are true and correct:

5.1 Due Organization, Good Standing and Power. Seller is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware. Seller is duly authorized, qualified or licensed to do
business as a foreign corporation or other organization in good standing in each
of the jurisdictions in which it is required to be so authorized, qualified or
licensed, except where the failure to be so qualified would not have a material
adverse effect on the ability of Buyer to perform its obligations under this
Agreement or consummate the transactions contemplated herein. Seller has all
requisite limited liability company power and authority under Applicable Law and
its Charter Documents to enter into this Agreement and the other Transaction
Documents to which it is or will be a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

5.2 Authorization and Validity of Agreements. The execution and delivery by
Seller of this Agreement and the execution and delivery of any other Transaction
Documents to which Seller is or will be a party, and the consummation by Seller
of the transactions contemplated hereby and thereby have been duly authorized
and approved by all necessary limited liability company action on the part of
Seller. This Agreement

 

15



--------------------------------------------------------------------------------

has been duly executed and delivered by Seller and constitutes the valid and
legally binding obligation of Seller, enforceable against it in accordance with
its terms, except as such enforceability may be (a) limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (b) subject to general principles
of equity (regardless of whether that enforceability is considered in a
proceeding in equity or at law). At the Closing, each other Transaction Document
to which Seller is a party shall be a valid and legally binding obligation of
Seller, in each case enforceable against Seller in accordance with its terms,
except as such enforceability may be (i) limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and (ii) subject to general principles of equity
(regardless of whether that enforceability is considered in a proceeding in
equity or at law).

5.3 Ownership of the Seller Interests. Seller is the sole record and beneficial
owner of the Seller Interests, which represent all the Equity Interests in the
Company owned or held by Seller. At Closing, Buyer will acquire record and
beneficial ownership of the Seller Interests free and clear of all Liens created
by Seller or its Affiliates, other than transfer restrictions imposed by
securities laws or the Charter Documents of the Company.

5.4 Lack of Conflicts. Neither the execution and delivery by Seller of this
Agreement, nor the execution and delivery by Seller of any other Transaction
Document to which Seller is or will be a party, nor the consummation by Seller
of the transactions contemplated hereby and thereby, does or will (a) conflict
with, or result in the breach of any provision of, the Charter Documents of
Seller or any loan or credit agreement, note, bond, mortgage, indenture, lease
or other agreement, permit, franchise or license to which Seller is a party or
by which Seller (or its properties or assets) is bound, (b) violate any
Applicable Law or any permit, order, award, injunction, decree or judgment of
any Governmental Authority applicable to or binding upon Seller or to which any
of its properties or assets are subject or (c) result in the creation of any
Lien upon the assets of Seller.

5.5 No Consents. No Governmental Approvals or consents of any Third Person are
required for the execution and delivery by Seller of this Agreement or the other
Transaction Documents to which Seller is or will be a party or the consummation
of the transactions contemplated hereby or thereby, except for Antitrust
Approvals or as have already been obtained.

5.6 Certain Fees. Neither Seller nor any of its Affiliates nor any of their
respective officers, directors or employees, on behalf of Seller or such
Affiliates, has employed any broker or finder or incurred any other liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated hereby.

 

16



--------------------------------------------------------------------------------

5.7 Securities Matters. Seller is an accredited investor as defined in
Regulation D under the Securities Act. Seller is acquiring the Stock
Consideration for its own account for investment and not with a view to, or for
sale or other disposition in connection with, any distribution of all or any
part thereof, except in compliance with Applicable Laws, nor with any present
intention of distributing or selling any of the Stock Consideration.

ARTICLE 6

COVENANTS

6.1 Cooperation and Reasonable Efforts. The Parties agree to cooperate with each
other and to use reasonable best efforts to cause all of the conditions
precedent to Closing to be satisfied as promptly as practicable and to take, or
cause to be taken, all actions that are necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, including using its
reasonable best efforts to accomplish the following: (a) the causing of the
conditions precedent set forth in Article 3 to be satisfied and (b) the
obtaining of all necessary Governmental Approvals and the making of all
necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Authorities, if any). In addition to
and without limiting any of the other covenants of the Parties contained in this
Section 6.1, each of Buyer and Seller shall (i) provide or cause to be provided
as promptly as reasonably practicable to Governmental Authorities with
jurisdiction over Antitrust Laws (each such Governmental Authority, an
“Antitrust Authority”) information and documents requested by any Antitrust
Authority as necessary and appropriate to permit consummation of the
transactions contemplated by this Agreement, including preparing and filing any
notification and report form and related material required under the HSR Act and
any additional consents and filings under any other Antitrust Laws as promptly
as practicable following the date of this Agreement; provided, that in the case
of the filings under the HSR Act, the Parties shall file with the FTC and the
DOJ the notification and report form required under the HSR Act with respect to
the transactions contemplated hereby within 10 Business Days after the date of
this Agreement, (ii) comply at the earliest practicable date with any request
under the HSR Act or other applicable Antitrust Laws for additional information,
documents or other materials received by each of them or any of their respective
Affiliates in respect of such filings or such transactions and (iii) cooperate
with each other in connection with any such filings and in connection with
resolving any investigation or other inquiry of any of the FTC, the DOJ or any
other Antitrust Authority or other Governmental Authority with respect to any
such filing or any such transaction. Each of Buyer and Seller shall use their
commercially reasonable efforts to furnish to each other all information
required for any application or other filing to be made pursuant to any
Applicable Law in connection with the transactions contemplated by this
Agreement. Each of Buyer and Seller shall keep each other apprised of the status
of any communications with, and any inquiries or requests for additional
information from, any Governmental Authority regarding any such filings or any
such transaction. Neither Buyer nor Seller shall independently participate, or
permit any Affiliate to participate, in any substantive meeting or discussion,
either in person or by telephone, with any Governmental Authority in respect of
any such filings, investigation or other inquiry without giving the other Party
prior notice of the meeting and, to the extent permitted by such Governmental
Authority, the opportunity to attend and/or participate in such meeting. Subject
to Applicable Law and appropriate confidentiality arrangements, Buyer and Seller
will consult and cooperate with one

 

17



--------------------------------------------------------------------------------

another in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any Party or any of its Affiliates relating to proceedings under the HSR Act or
other applicable Antitrust Laws. The Parties agree that each Party shall have
sole responsibility for its respective filing fees associated with HSR Act
filings and any other similar filings required under applicable Antitrust Laws
in any other jurisdiction.

6.2 Use of Intellectual Property. Buyer and Seller each acknowledge that,
pursuant to the LLCA and Applicable Law, the Company is the only Party with
rights in the Intellectual Property, including but not limited to, any rights to
the use of the names “Global Tubing,” “DURACOIL,” “SMARTaper” and any associated
logos and trademarks or service marks. From the time of the Closing, Seller and
its Affiliates shall refrain from using or disclosing the Intellectual Property.

6.3 Management Owners and MIU Holders. Within two Business Days following the
date hereof, Buyer and Seller shall (i) notify the Company of the transactions
contemplated by this Agreement and (ii) cause the Company to deliver to each
Management Owner and MIU Holder a drag notice in the form attached hereto as
Exhibit C (each, a “Drag Notice”), in each case in accordance with the
provisions of Section 9.2 of the LLCA (it being understood that each Drag Notice
shall constitute a Drag-Along Notice pursuant to the LLCA). Each Drag Notice
shall set forth the amount that will be the Aggregate Purchase Price (as defined
in the LLCA) applicable to such Drag Sale (it being understood that for purposes
of calculating the Aggregate Purchase Price, the deemed per share value of the
Stock Consideration shall be as set forth in Schedule 6.3). Following the
delivery of the Drag Notices, Buyer shall offer to enter into purchase and sale
agreements in the form attached to each Drag Notice (each, a “PSA”) with all of
the Management Owners and MIU Holders in respect of all of the Management
Interests and the MIU Interests (including the MIU Interests attributable to
unallocated Management Incentive Units) (the “Drag Subject Interests”), with
such changes thereto as may be agreed to between Buyer and the applicable
Management Owner or MIU Holder (it being understood that (i) the consideration
payable to the MIU Holders and Management Owners in such Drag Sale shall be
allocated in accordance with the LLCA (including Sections 9.2 and Section 4.4 of
the LLCA) and (ii) Seller shall reasonably cooperate with Buyer regarding the
allocation of the unallocated Management Incentive Units which, for the
avoidance of doubt, requires the approval of the Board of Directors (as defined
in the LLCA) in accordance with the LLCA to the extent not allocated on a pro
rata basis). At or prior to the Closing, Buyer shall enter into a PSA with all
of the Management Owners and MIU Holders in respect of all of the Drag Subject
Interests or otherwise consummate a Drag Sale with respect to the Drag Subject
Interests; provided, however, that Buyer shall not be required to consummate a
Drag Sale with respect to the applicable Drag Subject Interests at or prior to
Closing if (i) the applicable Management Owner or MIU Holder refuses to execute
a PSA after reasonable efforts by Buyer and (ii) all of the unallocated
Management Incentive Units have been fully allocated by the Board of Directors
(as defined in the LLCA) in accordance with the LLCA prior to Closing.
Notwithstanding anything to the contrary in this Agreement, in the event a Drag
Sale in respect of all of the Drag Subject Interests is not consummated
contemporaneously with Closing, Buyer shall (i) take all steps necessary to
permit Seller to comply with the provisions of Section 9.3 of

 

18



--------------------------------------------------------------------------------

the LLCA with respect to any Membership Interests not acquired by Buyer
contemporaneously with Closing and (ii) purchase any such Membership Interests
elected to be sold by any Management Owner to Buyer in connection with the
application of Section 9.3 of the LLCA.

6.4 Confidentiality. Those provisions in the LLCA concerning Confidential
Information (as defined in the LLCA) acquired by Seller from the Company prior
to the Closing shall continue to apply to Seller from and after the Closing as
if Seller remained a Member (as defined in the LLCA) from and after the Closing
for a period of three years.

6.5 Publicity. The Parties shall not issue any report, statement or press
release or otherwise make any public statements with respect to this Agreement
and the transactions contemplated by this Agreement, except (a) as, in the
reasonable judgment of any Party, may be legally required by Applicable Law or
by a Governmental Authority (including any filings of financial statements by a
Party or its Affiliates with the Commission), (b) in connection with a Party’s
or its Affiliates’ obligations as a publicly-held, exchange-listed company
(including disclosures required to be made in the financial statements of any
Party or of any of its Affiliates) or (c) as otherwise agreed to in writing by
the Parties. Nothing will prohibit a Party from disclosing information
consistent with any information in any press release or other public
announcement that was previously agreed to and disseminated in compliance with
this Section 6.5.

6.6 Expenses. Except as otherwise specifically provided in this Agreement and
whether or not the Closing occurs, each Party and its respective Affiliates
shall pay (i) all expenses incurred by or on behalf of such Party or its
respective Affiliates in connection with the preparation, authorization and
execution of this Agreement and the other Transaction Documents, including all
fees and expenses of agents, representatives, counsel and accountants, and
(ii) all amounts payable with respect to any claim for brokerage or finders’
fees or other commissions with respect to the transactions contemplated by this
Agreement based in any way on any agreement, arrangement or understanding made
by such Party or any of its respective Affiliates.

6.7 Access to Records. For a period of six years after the Closing Date, Buyer
shall, and Buyer shall cause the Company to, make available and provide Seller
and its representatives with reasonable access, during normal business hours and
upon reasonable notice, to the books and records of the Company for the period
from July 1, 2013 to and including the Closing Date to the extent such access is
reasonably required to defend itself in any dispute by a third party related to
the Company. This Section 6.7 shall not apply to matters with respect to Taxes,
which shall be governed by Section 6.8.

 

19



--------------------------------------------------------------------------------

6.8 Taxes.

(a) The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Parties, in connection with the filing of Tax Returns, any audit,
litigation, or other proceeding with respect to Taxes or Tax items of the
Company. Such cooperation shall include the retention and (upon another Party’s
reasonable request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any materials provided hereunder. The Parties further agree, upon
request, to use their commercially reasonable efforts to obtain any certificate
or other document from any Tax authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to the transactions contemplated hereby). The Parties agree (i) to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any Tax period (or portion thereof) ending on or before the
Closing Date until the expiration of the applicable statute of limitations (and,
to the extent notified by Buyer or Seller, any extensions thereof) of the
respective Tax periods, and to abide by all record retention agreements entered
into with any Governmental Authority and (ii) to give the other Parties
reasonable written notice prior to destroying or discarding any such books and
records and, if any other Party so requests, to allow such other Party to take
possession of such books and records (other than any books and records related
to income Taxes of Buyer or Seller). If the purchase of the Management Interests
and the MIU Interests are not consummated on the Closing Date, the Parties shall
cooperate in making an election under Section 754 of the Code for the Company
and any similar election with respect to any subsidiary of the Company.

(b) Each of Buyer and Seller shall bear 50% of all applicable Transfer Taxes
arising as a result of the transactions contemplated by this Agreement. The
Party responsible for filing the Tax Returns under Applicable Law relating to
such Transfer Taxes will, and will cause such Party’s Affiliates to, file all
necessary Tax Returns and other documentation with respect to all such Transfer
Taxes, fees and charges, and, if required by Applicable Law, the other Parties
will join in the execution of any such Tax Returns and other documentation.

6.9 Further Assurances. The Parties agree from time to time to take such actions
as are necessary to carry out the purposes of this Agreement (including the
execution and delivery of such further documents and instruments) as any Party
may reasonably request, all at the sole expense of the requesting Party (except
as otherwise expressly set forth in this Agreement).

6.10 Release.

(a) EFFECTIVE AS OF THE CLOSING, SELLER DOES FOR ITSELF AND ITS AFFILIATES AND
SUBSIDIARIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (THE “SELLER
RELEASORS”) RELEASE AND ABSOLUTELY FOREVER DISCHARGE THE COMPANY, BUYER AND
THEIR

 

20



--------------------------------------------------------------------------------

RESPECTIVE AFFILIATES AND EACH OF THEIR RESPECTIVE PARTNERS, SHAREHOLDERS,
MEMBERS, OFFICERS, MANAGERS AND DIRECTORS (EACH, A “RELEASED PARTY”) FROM AND
AGAINST ALL RELEASED MATTERS. “RELEASED MATTERS” MEANS ANY AND ALL CLAIMS,
DEMANDS, DAMAGES, DEBTS, LIABILITIES, OBLIGATIONS, COSTS, EXPENSES (INCLUDING
ATTORNEYS’ AND ACCOUNTANTS’ FEES AND EXPENSES), ACTIONS AND CAUSES OF ACTION OF
ANY NATURE WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
THAT A SELLER RELEASOR NOW HAS, OR AT ANY TIME PREVIOUSLY HAD, OR SHALL OR MAY
HAVE IN THE FUTURE, ARISING OUT OF SUCH RELEASOR’S STATUS AS AN INTEREST HOLDER
OF THE COMPANY, TO THE EXTENT ARISING BY VIRTUE OF, OR IN ANY MANNER RELATED TO,
ANY ACTIONS OR INACTIONS WITH RESPECT TO THE COMPANY AND ITS AFFAIRS ON OR
BEFORE THE CLOSING DATE; PROVIDED, THAT RELEASED MATTERS SHALL NOT INCLUDE
(A) ANY RIGHT OF A SELLER RELEASOR CONTAINED IN THIS AGREEMENT, ANY TRANSACTION
DOCUMENT OR ANY CERTIFICATE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY, (B) ANY DEFENSES OR,
TO THE EXTENT THEY RELATE TO THE SAME SUBJECT MATTER AS ANY CLAIMS REFERRED TO
IN THIS CLAUSE (B), COUNTERCLAIMS TO THE EXTENT THEY MAY BE ASSERTED BY A SELLER
RELEASOR TO OR IN CONNECTION WITH ANY CLAIMS ASSERTED AGAINST A SELLER RELEASOR
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT BY THE RELEASED PARTIES OR
THEIR SUCCESSORS OR ASSIGNS, (C) CLAIMS FOR INDEMNIFICATION FROM THE COMPANY IN
RESPECT OF THIRD PARTY CLAIMS PURSUANT TO THE LLCA AND (D) CLAIMS ARISING FROM
ACTUAL FRAUD. IT IS THE INTENTION OF SELLER IN EXECUTING THIS RELEASE THAT THE
RELEASE CONTAINED IN THIS SECTION 6.10(a) SHALL BE EFFECTIVE AS A FULL AND FINAL
ACCORD AND SATISFACTION AND GENERAL RELEASE OF AND FROM ALL RELEASED MATTERS AND
THE FINAL RESOLUTION BY SELLER AND THE RELEASED PARTIES OF ALL RELEASED MATTERS.
SELLER HEREBY REPRESENTS THAT IT HAS NOT VOLUNTARILY OR INVOLUNTARILY ASSIGNED
OR TRANSFERRED OR PURPORTED TO ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED
MATTERS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PART OF THIS SECTION 6.10(a)
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS
SECTION 6.10(a), WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

(b) EFFECTIVE AS OF THE CLOSING, EACH OF THE COMPANY AND BUYER DOES FOR ITSELF
AND ITS AFFILIATES AND SUBSIDIARIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(THE “BUYER RELEASORS”) RELEASE AND ABSOLUTELY FOREVER DISCHARGE SELLER AND ITS
AFFILIATES AND EACH OF THEIR RESPECTIVE PARTNERS, SHAREHOLDERS, MEMBERS,
OFFICERS, MANAGERS AND DIRECTORS (EACH, A “SELLER RELEASED PARTY”) FROM AND
AGAINST ALL SELLER RELEASED

 

21



--------------------------------------------------------------------------------

MATTERS. “SELLER RELEASED MATTERS” MEANS ANY AND ALL CLAIMS, DEMANDS, DAMAGES,
DEBTS, LIABILITIES, OBLIGATIONS, COSTS, EXPENSES (INCLUDING ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND EXPENSES), ACTIONS AND CAUSES OF ACTION OF ANY NATURE
WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT ANY
BUYER RELEASOR NOW HAS, OR AT ANY TIME PREVIOUSLY HAD, OR SHALL OR MAY HAVE IN
THE FUTURE, ARISING OUT OF SELLER’S STATUS AS AN INTEREST HOLDER OF THE COMPANY
(INCLUDING RELATED TO ANY SERVICE BY A REPRESENTATIVE OF SELLER ON THE BOARD OF
THE COMPANY), TO THE EXTENT ARISING BY VIRTUE OF, OR IN ANY MANNER RELATED TO,
ANY ACTIONS ON OR BEFORE THE CLOSING DATE; PROVIDED, THAT SELLER RELEASED
MATTERS SHALL NOT INCLUDE (A) ANY RIGHT OF A BUYER RELEASOR CONTAINED IN THIS
AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY CERTIFICATE DELIVERED IN CONNECTION
WITH THIS AGREEMENT OR OTHERWISE RELATED TO THE TRANSACTIONS CONTEMPLATED
HEREBY, (B) ANY DEFENSES TO THE EXTENT THEY MAY BE ASSERTED BY A BUYER RELEASOR
TO OR IN CONNECTION WITH ANY CLAIMS ASSERTED AGAINST A BUYER RELEASOR IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT BY THE SELLER RELEASED PARTIES OR
THEIR SUCCESSORS OR ASSIGNS OR (C) CLAIMS ARISING FROM ACTUAL FRAUD. IT IS THE
INTENTION OF THE COMPANY IN EXECUTING THIS RELEASE THAT THE RELEASE CONTAINED IN
THIS SECTION 6.10(b) SHALL BE EFFECTIVE AS A FULL AND FINAL ACCORD AND
SATISFACTION AND GENERAL RELEASE OF AND FROM ALL SELLER RELEASED MATTERS AND THE
FINAL RESOLUTION BY THE RELEASORS AND THE SELLER RELEASED PARTIES OF ALL SELLER
RELEASED MATTERS. THE COMPANY HEREBY REPRESENTS THAT IT HAS NOT VOLUNTARILY OR
INVOLUNTARILY ASSIGNED OR TRANSFERRED OR PURPORTED TO ASSIGN OR TRANSFER TO ANY
PERSON ANY SELLER RELEASED MATTERS. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PART OF THIS SECTION 6.10(b) SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
THE REMAINDER OF THIS SECTION 6.10(b), WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.

6.11 Indemnification.

(a) For a period of six years following the Closing Date, (i) the Company shall,
and Buyer shall cause the Company to, cause the Charter Documents of the Company
to contain provisions no less favorable to Seller and its employees, agents,
directors, managers and officers (including any such Persons who serve as
directors of the Company) (collectively, the “Seller Indemnitees”) with respect
to limitation of certain liabilities of the Seller Indemnitees and
indemnification than are set forth as of the date of this Agreement in the LLCA,
(ii) the Company shall, and Buyer shall cause the Company to, cause the Charter
Documents of each GT Company to contain no less favorable provisions regarding
indemnification of the Seller Indemnitees than the LLCA and (iii) the Company or
Buyer shall maintain an insurance policy

 

22



--------------------------------------------------------------------------------

from an insurance carrier with the same or better credit rating as the Buyer’s
current insurance carrier with respect to directors’ and officers’ liability
insurance in an amount and scope at least as favorable as the Buyer’s existing
policies with respect to matters, acts or omissions existing or occurring at or
prior to the Closing.

(b) In the event that any GT Company or any of its respective successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, (ii) transfers all or substantially all of its properties and assets to
any Person or (iii) liquidates or otherwise terminates its existence, then, in
each such case, proper provisions shall be made so that the successors and
assigns of such GT Company shall assume the obligations of the Company and Buyer
set forth in this Section 6.11.

(c) The provisions of this Section 6.11: (i) are intended to be for the benefit
of, and shall be enforceable by, each Seller Indemnitee, his or her heirs and
his or her representatives as express third-party beneficiaries of this Section
6.11; and (ii) are in addition to, and not in substitution for, any other rights
to indemnification or contribution that any such person may have by contract or
otherwise.

6.12 Credit Agreement. Prior to or contemporaneously with Closing, Buyer and the
Company shall cause the Credit Agreement to be terminated and all obligations
thereunder (including any prepayment amounts) to be paid off in full.

ARTICLE 7

TERMINATION, AMENDMENT, WAIVER AND MODIFICATION

7.1 Termination. This Agreement may be terminated prior to the Closing Date
(a) by mutual written agreement of Buyer and Seller or (b) by either Buyer or
Seller if the Closing shall not have occurred on or before November 1, 2017;
provided, that, if the condition set forth in Section 3.1(a) shall be the only
condition to Closing not satisfied (or capable of being satisfied were the
Closing otherwise to occur) on or prior to such date, then neither Buyer nor
Seller may unilaterally terminate this Agreement prior to January 31, 2018.
Notwithstanding the foregoing, neither Buyer nor Seller shall be entitled to
terminate this Agreement prior to the Closing Date pursuant to clause (b) of the
previous sentence if the failure of Closing to occur shall be due to the failure
of the Party seeking to terminate this Agreement to perform each of its
obligations under this Agreement required to be performed by it at or prior to
the Closing Date.

7.2 Effect of Termination. In the event of the termination of this Agreement as
provided above, there shall be no further liability or obligation on the part of
any of the Parties, except and to the extent such termination results from the
willful and material breach by a Party of any of its covenants or agreements
hereunder, and that, as soon as practicable following termination, the Parties
shall mutually agree on and release a joint public announcement of the
termination of this Agreement.

 

23



--------------------------------------------------------------------------------

7.3 Amendment. This Agreement (including this Section 7.3) may not be amended
except by an instrument in writing executed and delivered by the Parties. The
failure of any Party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by any Party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty. No course of
dealing between or among any Persons having any interest in this Agreement shall
be deemed effective to modify, amend or discharge any part of this Agreement or
any rights or obligations of any Person under or by reason of this Agreement.

7.4 Extension/Waiver. At any time, a Party solely with respect to itself, may:
(a) with respect to obligations owed to it or the performance of other acts for
its benefit, extend the time for the performance of such obligations or such
other acts to be performed hereunder by another Party; (b) waive any
inaccuracies in the representations and warranties of another Party contained
herein or in any document delivered pursuant hereto; and (c) waive compliance
with any of the conditions to the obligations of a Party contained herein. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party. No
such waiver shall be operative as a waiver of any other or subsequent
requirement of this Agreement.

ARTICLE 8

GENERAL PROVISIONS

8.1 Survival. Subject to the limitations and other provisions of this Agreement,
(a) the representations and warranties of Buyer and Seller contained in this
Agreement (other than Buyer’s representations and warranties in Section 4.8,
Section 4.10 and Section 4.11 shall survive the Closing and shall remain in full
force and effect for a period of 3 years after the Closing Date and (b) each
covenant and agreement of the Parties contained in this Agreement which by its
terms requires performance after the Closing Date shall survive the Closing and
shall remain in full force and effect until such covenant or agreement is fully
performed. The agreements of the Company in this Agreement and the
representations and warranties of Buyer in Section 4.8, Section 4.10 and Section
4.11 shall not survive the Closing Date.

8.2 Governing Law. This Agreement shall be construed (both as to validity and
performance), interpreted and enforced in accordance with, and governed by, the
laws of the State of Texas, without regard to conflicts of laws rules or
principles as applied in Texas.

 

24



--------------------------------------------------------------------------------

8.3 Specific Performance. Each Party acknowledges that the breach of this
Agreement by the other Parties would cause irreparable damage to such Party and
that money damages or other legal remedies would not be an adequate remedy for
any such damages. Therefore, the obligations of each Party under this Agreement,
including Seller’s obligation to sell the Seller Interests to Buyer and Buyer’s
obligation to purchase the Seller Interests from Seller, shall be enforceable by
a decree of specific performance and appropriate injunctive relief may be
applied for and granted in connection therewith, without the requirement to post
any bond or security in connection therewith. Such remedies shall, however, be
cumulative and not exclusive and shall be in addition to any other remedies
which any Party may have under this Agreement or otherwise.

8.4 Assignment. This Agreement shall be binding upon and inure solely to the
benefit of each Party and its permitted successors and assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement. This Agreement shall not be assigned by any Party
(including by operation of Applicable Law or otherwise) except with the prior
written consent of the other Parties; provided that Buyer may assign its right
to purchase all or any portion of the Purchased Interests to one or more of its
wholly owned subsidiaries (it being agreed that no such assignment shall release
Buyer from any of its liabilities or obligations under this Agreement). Any
purported assignment of this Agreement in violation of this Section 8.4 shall be
null and void.

8.5 Counterparts. This Agreement may be executed in multiple counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when each Party has received counterparts signed by each of the other
Parties, it being understood and agreed that delivery of a signed counterpart of
this Agreement by email (including PDF attachment) shall constitute valid and
sufficient delivery thereof.

8.6 Notices. All notices and other communications that are required to be or may
be given pursuant to this Agreement shall be in writing and shall be deemed to
have been duly given if delivered in person or by courier or mailed by
registered or certified mail (postage prepaid, return receipt requested) or by a
national overnight delivery service to the relevant Party at the following
addresses or sent by facsimile or email (with transmission confirmation) to the
following numbers or addresses, as applicable:

If to Buyer, to:

Forum Energy Technologies, Inc.

920 Memorial City Way, Suite 1000

Houston, Texas 77024

Attention: Jim McCulloch

                 John Ivascu

Fax: (713) 583-9346

Email: Jim.McCulloch@F-E-T.com

            John.Ivascu@F-E-T.com

 

25



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention: J. David Kirkland

                 James Marshall

Fax: (713) 229-1522

Email: david.kirkland@bakerbotts.com

            james.marshall@bakerbotts.com

If to Seller, to:

Q-GT (V) Investment Partners, LLC

1401 McKinney Street, Suite 2700

Houston, TX 77010

Attention: General Counsel

Email: JBaird@quantumep.com

with a copy to (which shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin Street

Houston, Texas 77002

Attention: Keith Fullenweider

                 David Oelman

Email: kfullenweider@velaw.com

            doelman@velaw.com

If to the Company, to:

Global Tubing, LLC

501 County Road 493

Dayton, Texas 77535-2139

Attention: Neal Lux

Fax: (713)265-5099

Email: nlux@global-tubing.com

 

26



--------------------------------------------------------------------------------

or to such other address, facsimile number or email address as any Party may,
from time to time, designate in a written notice given in accordance with this
Section 8.6. Any such notice or communication shall be effective (a) if
delivered in person or by courier, upon actual receipt by or on behalf of the
intended recipient, (b) if mailed in accordance with the foregoing provisions,
upon the earlier of the third Business Day after deposit in the mail or the date
of delivery as shown by the return receipt therefor, (c) if delivered by
delivery service, upon actual receipt by or on behalf of the intended recipient
if received during the recipient’s normal business hours or at the beginning of
the recipient’s next Business Day after receipt if not received during
recipient’s normal business hours or (d) if sent by facsimile transmission or
email, upon actual receipt if received during the recipient’s normal business
hours or at the beginning of the recipient’s next Business Day after receipt if
not received during recipient’s normal business hours. Any notice sent by email
shall be followed reasonably promptly with a copy by mail or by facsimile, in
either case, in the manner provided for in this Section 8.6.

8.7 Time of the Essence. Time is of the essence in this Agreement. If the date
specified in this Agreement for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next day which is a Business Day.

8.8 Entire Agreement; Conflicts. This Agreement and the Transaction Documents
(together with the Exhibits and the other Schedules hereto and thereto)
constitute the entire agreement of the Parties hereto and thereto, and supersede
all prior agreements and undertakings, both written and oral, among the Parties,
with respect to the subject matter hereof.

8.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, and the invalid, illegal or unenforceable
provision shall be reformed to the minimum extent required to render such
provision valid, legal and enforceable and in a manner so as to preserve the
economic and legal substance of the transactions contemplated hereby to the
fullest extent permitted by Applicable Law. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

 

27



--------------------------------------------------------------------------------

8.10 No Strict Construction. The Parties acknowledge that each of them has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby. Notwithstanding the fact that this Agreement has been
drafted or prepared by one of the Parties, the Parties confirm that they and
their respective counsel have reviewed, negotiated and adopted this Agreement as
the joint agreement and understanding of the Parties, and the language used in
this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Person and any rule of law that would require interpretation of any
claimed ambiguities in this Agreement against the Party that drafted it has no
application and is expressly waived.

8.11 Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
agrees that it shall bring any Proceeding in respect of any Claim arising out of
or related to this Agreement, whether in tort or contract or at law or in
equity, exclusively in any Federal or state court in Harris County, Texas and
solely in connection with Claims arising under such agreement or instrument or
the transactions contained in or contemplated by such agreement or instrument,
(a) irrevocably submits to the exclusive jurisdiction of such courts, (b) waives
any objection to laying venue in any such Proceeding in such courts, (c) waives
any objection that such courts are an inconvenient forum or do not have
jurisdiction over it and (d) agrees that service of process upon it may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
specified in Section 8.6. The foregoing consents to jurisdiction and service of
process shall not constitute general consents to service of process in the State
of Texas for any purpose except as provided herein and shall not be deemed to
confer rights on any Person other than the Parties. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY DISPUTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER; (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

 

28



--------------------------------------------------------------------------------

8.12 Liquidity Agreement. As of the Closing Date, each of the Parties, on behalf
of itself and its Affiliates, agrees that (i) the Liquidity Agreement shall be
terminated in its entirety, and (ii) no Party shall have any further duties,
liabilities, or obligations of any nature pursuant to the Liquidity Agreement.

[Remainder of page intentionally left blank. Signature page follows.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

Q-GT (V) INVESTMENT PARTNERS, LLC By:  

/s/ Dheeraj Verma

  Dheeraj Verma   Authorized Person FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ Prady Iyyanki

  Prady Iyyanki   President and Chief Executive Officer Solely for purposes of
sections 6.3, 6.10, 6.11 and 6.12, GLOBAL TUBING, LLC By:  

/s/ Neal Lux

  Neal Lux   President

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

DRAG NOTICE

 

C-1



--------------------------------------------------------------------------------

SCHEDULE 6.3

AGGREGATE PURCHASE PRICE DETERMINATION